909 F.2d 1484
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Mary Jo RAPER, Mother and next friend of Mark Allen Raper, aminor, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 89-6324.
United States Court of Appeals, Sixth Circuit.
Aug. 1, 1990.

Before KENNEDY and MILBURN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the motion to waive oral argument and briefs of the parties, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff filed a complaint in the district court challenging the constitutionality of 42 U.S.C. Sec. 402(d)(8)(D)(ii) which precludes her "after-adopted" child from receiving Child's Insurance Benefits under the Social Security Act.  Summary judgment was granted for the defendant and plaintiff appealed.


3
Constitutional rights have not been violated.  The legislative history for Sec. 402 justifies treating natural children and stepchildren different from adopted children and satisfies the constitutional test of rationality.   Holbrook v. Califano, 636 F.2d 157, 158 (6th Cir.1980) (per curiam).  The district court was correct in relying on Holbrook.


4
It is ORDERED that the judgment of the district court be, and it hereby is, affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.